NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10276

                Plaintiff-Appellee,             D.C. No.
                                                4:17-cr-01860-CKJ-BGM-1
 v.

EMILIO URENA-VILLA,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Emilio Urena-Villa appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for possession of

ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Urena-Villa’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Urena-Villa has filed a pro se

supplemental brief, and the government has filed a motion to dismiss.

      Urena-Villa waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly GRANT

the government’s motion to dismiss the appeal. See id. at 988.

      We decline to address on direct appeal Urena-Villa’s pro se claim of

ineffective assistance of counsel. See United States v. Rahman, 642 F.3d 1257,

1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    19-10276